Citation Nr: 0817666	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  02-21 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to bilateral pes planus.

2.  Entitlement to service connection for shin splints. 


REPRESENTATION

Appellant represented by:	Francis M. Jackson, attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to January 
1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.

The Board notes that these matters were previously before the 
Board, and adjudicated in a decision dated in May 2007.  In 
that decision, the Board denied service connection for a low 
back disability, and reopened and denied the claim of 
entitlement to service connection for shin splints.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a Memorandum 
Decision dated in November 2007, the Court vacated the 
Board's denial of service connection for these disabilities 
and remanded the matters to the Board for action consistent 
with the Court's Order.  

The Board observes that, in addition to remanding the issues 
listed above, its May 2007 decision included a denial of 
service connection for a neck disability, and a denial of a 
disability rating greater than 10 percent for bilateral pes 
planus.  The Court affirmed the Board's decision with respect 
to those issues.  

Finally, in May 2007, the Board remanded a claim of 
entitlement to service connection for an adjustment disorder 
with mixed emotional features (claimed as depression) so that 
a statement of the case could be sent to the veteran.  The RO 
mailed a statement of the case to the veteran in July 2005.  
However, she did not perfect the appeal as to that issue.  
Accordingly, that issue and the issues affirmed by the Court 
will not be addressed further here.

REMAND

In a letter received in January 2008, the veteran, through 
her attorney, requested a Board videoconference hearing.  The 
veteran's request for such a hearing has not been withdrawn.

Since such hearings are scheduled by the RO, the case is 
REMANDED for the following action: 

A videoconference hearing should be 
scheduled in accordance with the docket 
number of this appeal.  The veteran should 
be notified of the time and place to 
report for the scheduled hearing.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



